NO. 12-03-00432-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



LUIS DELEON,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant was sentenced by the trial court to twenty years of imprisonment and a five
thousand dollar fine for delivery of a controlled substance.  We have received the trial court's
certification showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B). 
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered December 23, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(DO NOT PUBLISH)